DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1)	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a distal balloon positioned around the plurality of serial balloons” (claim 1, line 13) which is separate from “a second distal balloon” (claim 1, line 5); “a distal balloon positioned around the plurality of serial balloons” (claim 12, line 17) which is separate from “a distal balloon” (claim 12, line 6); and “a second distal balloon positioned around the plurality of serial balloons” (claim 20, line 13) which is separate from “a distal balloon” (claim 20, line 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “127” has been used to designate both the high surface of one continuous balloon (Paragraph [0051], line 3; Fig. 6) and the radial outer surface of the serial balloons; and reference character “128” has been used to designate both the low surface of one continuous balloon (Paragraph [0051], line 3; Fig. 6) and the inner most radial surface of the serial balloons.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3)	The disclosure is objected to because of the following informalities:
Paragraph [0003] appears to be made of three separate paragraphs, and should be labeled accordingly; this also requires the proper relabeling of the subsequent paragraphs
Page 3, line 1, “cover and prevents” should read “cover and prevent” for grammatical correctness
Paragraph [0021], line 1, “are a perspective view” should read “are perspective views” for grammatical correctness
Paragraph [0050], parentheses around “serial balloon 129” do not appear to be necessary
Paragraph [0060], line 13, “may be  sh” should be amended so as to be understandable
Paragraph [0065], line 10, “an” should read “and” for grammatical correctness
Paragraph [0065], lines 14-15, “a plurality of serial balloons forming volumetric regions (e.g. serial balloons 126, volumetric regions 125)” makes the sentence both run-on, and incomplete. The sentence should be either restructured, or split into two and then restructured, to be grammatically correct and impart the necessary information
Appropriate correction is required.
Claim Objections
4)	Claims 1-2, 4, 6-12, 14-16, and 20 are objected to because of the following informalities:  
Claim 1, line 9, “material;” should read “material; and” for grammatical correctness
Claim 1, lines 10-11, “a series of isolated volumetric regions positioned between the plurality of serial balloons” should read “a series of isolated volumetric regions, one of each of the series of isolated volumetric regions being positioned between adjacent balloons of the plurality of serial balloons” for clarity
Claim 1, line 12, “the serial balloons” should read “the plurality of serial balloons” for clarity and continuity
Claim 2, line 3, “balloons, the” should read “balloons, wherein the” for grammatical correctness
Claim 4, line 2, “port is positioned” should read “port being positioned” for grammatical correctness
Claim 4, line 2, “between the plurality” should read “between adjacent balloons of the plurality” for clarity
Claim 6, line 3, “the isolated” should read “the series of isolated” for clarity and continuity
Claim 7, line 1, “the isolated” should read “the series of isolated” for clarity and continuity
Claims 8-11, respective lines 1, “claim 1” should read “claim 1,” for grammatical correctness
Claim 8, line 2, “is transparent” should read “are transparent” for grammatical correctness
Claim 12, lines 12-13, “a series of isolated volumetric regions positioned between the plurality of serial balloons” should read “a series of isolated volumetric regions, one of each of the series of isolated volumetric regions being positioned between adjacent balloons of the plurality of serial balloons” for clarity
Claim 12, line 14, “the serial” should read “the plurality of serial” for clarity and continuity
Claim 12, line 18, “comprises” should read “comprising” for grammatical correctness
Claim 12, line 22, “the infusion” should read “ the plurality of infusion” for clarity and continuity
Claim 14, line 1, “the serial” should read “the plurality of serial” for clarity and continuity
Claim 15, line 1, “claim 12” should read “claim 12,” for grammatical correctness
Claim 16, line 3, “delivers” should read “delivering” for grammatical correctness
Claim 16, line 3, “the apertures” should read “the plurality of apertures” for clarity and continuity
Claim 20, line 1, “comprising” should read “comprising:” for grammatical correctness
Claim 20, line 17, “and during” should read “and, during” for grammatical correctness
Claim 20, line 19, “fills the isolated” should read “filling the series of isolated” for grammatical correctness and clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6)	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7)	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites the limitations “a plurality of serial balloons positioned on a translucent distal segment of the catheter shaft proximal to the distal tip and positioned inside of and concentric with a second distal balloon” in lines 3-5, and “a distal balloon positioned around the plurality of serial balloons” in line 13. This results in three distinct balloons/sets of balloons within the claimed invention. However, the specification and drawings only describe two sets of balloons, the plurality of serial balloons, and a single distal balloon which the plurality of distal balloons is positioned inside. Therefore, the claim fails to comply with the written description requirement. For the purposes of examination, Examiner will not be examining “a distal balloon positioned around the plurality of serial balloons” of claim 1, line 13, as this appears to have already been recited within claim 1, lines 4-5.
Claim 8 recites the limitation “wherein the translucent material of the distal segment, the plurality of serial balloons, and the distal balloon are transparent” in lines 1-2. However, the specification is unclear as to how the material can be both translucent and transparent. Dictionary.com defines transparent as “having the property of transmitting rays of light through its substance so that bodies situated beyond or behind can be distinctly seen” (as shown below). In comparison, translucent is defined as “permitting light to pass through by diffusing it so that persons, objects, etc., on the opposite side are not clearly visible” (as shown below). Therefore, it is unclear how these two properties can exist simultaneously, as they preclude one another, and the claim fails to comply with the written description requirement. 

    PNG
    media_image1.png
    371
    822
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    363
    830
    media_image2.png
    Greyscale

Claim 12 recites the limitations “a plurality of serial balloons positioned on a translucent distal segment of the catheter shaft proximal to the distal tip and positioned inside of and concentric with a second distal balloon” in lines 4-6, and “a distal balloon positioned around the plurality of serial balloons” in line 17. This results in three distinct balloons/sets of balloons within the claimed invention. However, the specification and drawings only describe two sets of balloons, the plurality of serial balloons, and a single distal balloon which the plurality of distal balloons is positioned inside. Therefore, the claim fails to comply with the written description requirement. For the purposes of examination, Examiner will not be examining “a distal balloon positioned around the plurality of serial balloons” of claim 12, line 17, as this appears to have already been recited within claim 12, lines 5-6.
Claim 20 recites the limitations “a plurality of serial balloons positioned on a translucent distal segment of the catheter shaft proximal to the distal tip and positioned inside of and concentric with a second distal balloon” in lines 3-5, and “a second distal balloon positioned around the plurality of serial balloons” in line 13. This results in three distinct balloons/sets of balloons within the claimed invention. However, the specification and drawings only describe two sets of balloons, the plurality of serial balloons, and a single distal balloon which the plurality of distal balloons is positioned inside. Therefore, the claim fails to comply with the written description requirement. For the purposes of examination, Examiner will not be examining “a distal balloon positioned around the plurality of serial balloons” of claim 20, line 13, as this appears to have already been recited within claim 12, lines 4-5.
	Claims 2-11 are rejected under 35 U.S.C. 112(a) by virtue of their dependence on claim 1.
	Claims 13-19 are rejected under 35 U.S.C. 112(a) by virtue of their dependence on claim 12.
8)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10)	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 5, recites “a second distal balloon”. However, no “first” distal balloon has been recited, and therefore the claim language is unclear. For the purposes of examination, Examiner will interpret “a second distal balloon” as “a distal balloon”.
	Claim 1, line 13, recites “a distal balloon positioned around the plurality of serial balloons”. However, the “second distal balloon” of claim 1, line 5, already fulfils this purpose. Therefore, it is unclear if these distal balloons are the same entity, or separate. For the purposes of examination, Examiner will be omitting “a distal balloon positioned around the plurality of serial balloons”, as explained within the 35 U.S.C. 112(a) rejection above, due to “a distal balloon” of claim 1, line 13 appearing to be redundant.
	Claim 2, lines 1 and 3-4, recites the limitation “the distal balloon”. However, it is unclear which “distal balloon” is being referred to. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “the distal balloon” to refer to the distal balloon of claim 1, line 5.
Claim 2 recites the limitation "the drug" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the drug” as “a drug”.
	Claim 6, lines 1 and 2, recites the limitation “the distal balloon”. However, it is unclear which “distal balloon” is being referred to. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “the distal balloon” to refer to the distal balloon of claim 1, line 5.
Claim 6 recites the limitation "the fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the fluid” as “the drug” of claim 2, line 3.
Claim 7 recites the limitation "the fluid" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the fluid” as “the drug” of claim 6, line 1, and therefore claim 2, line 3.
	Claim 7, line 2, recites the limitation “the distal balloon”. However, it is unclear which “distal balloon” is being referred to. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “the distal balloon” to refer to the distal balloon of claim 1, line 5.
Claim 8, line 2, recites the limitation “the distal balloon”. However, it is unclear which “distal balloon” is being referred to. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “the distal balloon” to refer to the distal balloon of claim 1, line 5.
Claim 9, line 2, recites the limitation “the distal balloon”. However, it is unclear which “distal balloon” is being referred to. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “the distal balloon” to refer to the distal balloon of claim 1, line 5.
Claim 10, line 3, recites the limitation “the distal balloon”. However, it is unclear which “distal balloon” is being referred to. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “the distal balloon” to refer to the distal balloon of claim 1, line 5.
Claim 11, lines 2-3 recite “the treatment region of the vessel”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the treatment region of the vessel” as “a treatment region of a vessel”.
Claim 12, line 17, recites “a distal balloon positioned around the plurality of serial balloons”. However, the “distal balloon” of claim 12, line 6, already fulfils this purpose. Therefore, it is unclear if these distal balloons are the same entity, or separate. For the purposes of examination, Examiner will be omitting “a distal balloon positioned around the plurality of serial balloons”, as explained within the 35 U.S.C. 112(a) rejection above, due to “a distal balloon” of claim 12, line 17 appearing to be redundant. 
Claim 12, lines 17-18 recite “the distal balloon”. However, it is unclear which “distal balloon” is being referred to. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “the distal balloon” to refer to the distal balloon of claim 12, line 6.
Claim 12 recites the limitation “the isolated volumetric regions of the first distal balloon” in lines 18-19. However, “the isolated volumetric regions” have already been associated with the “plurality of serial balloons” in claim 12, lines 12-13, not the “distal balloon”. Therefore, it is unclear if there is a separate entity of “the isolated volumetric regions”. For the purposes of examination, Examiner will interpret “the isolated volumetric regions of the first distal balloon” as “the isolated volumetric regions of the plurality of serial balloons”. Additionally, if “the isolated volumetric regions” are meant to be associated with a “first distal balloon”, there is insufficient antecedent basis for “the first distal balloon”.
Claim 12 recites the limitation "the drug source" in line 22.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the drug source” as “a drug source”.
Claim 12 recites the limitation “the treatment area” in line 23. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the treatment area” as “a treatment area”.
Claim 13, lines 2-3 recite “the distal balloon”. However, it is unclear which “distal balloon” is being referred to. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “the distal balloon” to refer to the distal balloon of claim 12, line 6.
Claim 15 recites the limitation “a treatment region of the vessel” in lines 1-2. However, it is unclear if this “a treatment region of the vessel” is meant to indicate the same entity as the “treatment area” of claim 12, line 23, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “a treatment region of the vessel” as “the treatment area”.
Claim 16 recites the limitation “the fluid” in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the fluid” as “the drug”, referring to “a drug” of claim 12, line 22.
Claim 16, lines 2-3 recite “the distal balloon”. However, it is unclear which “distal balloon” is being referred to. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “the distal balloon” to refer to the distal balloon of claim 12, line 6.
Claim 17 recites the limitation “t treatment region of the vessel” in lines 12-3. However, it is unclear if this “a treatment region of the vessel” is meant to indicate the same entity as the “treatment area” of claim 12, line 23, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “the treatment region of the vessel” as “the treatment area”.
Claim 18 recites the limitation “the second light fiber” in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the second light fiber” as “a second light fiber”.
Claim 19 recites the limitation “fluid” in line 1. However, it is unclear if “fluid” is supposed to refer to “drug” of claim 12, line 23, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “fluid” as “the drug”.
Claim 20, line 13, recites “a second distal balloon positioned around the plurality of serial balloons”. However, the “distal balloon” of claim 20, line 5, already fulfils this purpose. Therefore, it is unclear if these distal balloons are the same entity, or separate. For the purposes of examination, Examiner will be omitting “a second distal balloon positioned around the plurality of serial balloons”, as explained within the 35 U.S.C. 112(a) rejection above, due to “a distal balloon” of claim 20, line 13 appearing to be redundant. 
Claim 20 recites the limitation “the drug source” in line 16. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the drug source” as “a drug source”.
Claim Rejections - 35 USC § 103
11)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13)	Claims 1, 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (U.S. PGPUB 20200101269), hereinafter Hayes, in view of Spindler et al. (U.S. PGPUB 20180147394), hereinafter Spindler.
	Regarding claim 1, Hayes teaches an apparatus (Fig. 1; 100) comprising:
	a catheter shaft (Fig. 1; 104) extending from a proximal tip (Fig. 1; end near 115) to a distal tip (Fig. 1; 110);
	a plurality of serial balloons (Fig. 1; 116, 118) positioned on a translucent distal segment of the catheter shaft [Paragraph 0007] proximal to the distal tip, the plurality of serial balloons in fluid communication with an inflation source [Paragraph 0039] via a first lumen (Fig. 6; 160), each of the plurality of serial balloons having a selectively expandable outermost radial surface [Paragraph 0037], and the plurality of serial balloons comprising:
		a translucent material [Paragraph 0007]; and
		a series of isolated volumetric regions positioned between each balloon of the plurality of serial balloons (Fig. 1; where 124 and 126 are placed) and recessed from the outermost radial surfaces of the plurality of serial balloons (as shown in Fig. 1); and
	a light fiber (Fig. 1; 140) positioned in the catheter shaft and extending through the translucent distal segment (as shown in Fig. 1).
	While Hayes teaches a distal balloon (Fig. 1; 120), Hayes fails to teach wherein the plurality of serial balloons are positioned inside of and concentric with a distal balloon.
	Spindler teaches an apparatus (as shown in Fig. 1) comprising:
	a catheter shaft (Fig. 1; 30);
	a plurality of serial balloons (Fig. 6; 51) positioned on the catheter shaft and positioned inside of and concentric with a distal balloon (Fig. 6; 40).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of serial balloons of Hayes to be positioned inside of and concentric with a distal balloon, as taught by Spindler. Doing so would have allowed for bending of the balloon to conform to the curvature of a passageway the catheter is inserted within, as taught by Spindler [Paragraph 0019].
Regarding claim 4, Hayes in view of Spindler teaches the apparatus of claim 1, wherein the plurality of serial balloons comprises a plurality of infusion ports (Fig. 1; 124, 126), each infusion port being position between a balloon of the plurality of serial balloons (as shown in Fig. 1).
Regarding claim 9, Hayes in view of Spindler teaches the apparatus of claim 1, wherein the light fiber provides light activation through the distal segment, and the distal balloon [Paragraph 0059]. However, Hayes in view of Spindler fails to teach wherein the light fiber provides light activation through the plurality of serial balloons. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hayes in view of Spindler to have the light fiber provide light activation through the plurality of serial balloons, as MPEP 2144.04 VI B states that a mere duplication of parts have no patentable significant unless a new and unexpected result is produced. In this case, a duplication of the light fiber so that there is light fiber within the plurality of serial balloons would serve to transmit light further through the distal segment, which is not a new and unexpected result.
Regarding claim 10, Hayes in view of Spindler teaches the apparatus of claim 1, wherein the plurality of serial balloons remain in an expanded state when the light fiber provides light activation through the distal segment and the distal balloon [Paragraph 0059]. However, Hayes in view of Spindler fails to teach wherein the light fiber provides light activation through the plurality of serial balloons. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hayes in view of Spindler to have the light fiber provide light activation through the plurality of serial balloons, as MPEP 2144.04 VI B states that a mere duplication of parts have no patentable significant unless a new and unexpected result is produced. In this case, a duplication of the light fiber so that there is light fiber within the plurality of serial balloons would serve to transmit light further through the distal segment, which is not a new and unexpected result.
Regarding claim 11, Hayes in view of Spindler teaches the apparatus of claim 1, wherein the plurality of serial balloons remain in an expanded state that casts a treatment shape into the treatment region of the vessel [Paragraph 0038] (Examiner interprets Hayes in view of Spindler to meet the claimed limitation of “casts a treatment shape into a treatment region of a vessel”, due to the ability of the plurality of serial balloons to exert force against the vessel, which would inherently create an indentation to some extent).
Allowable Subject Matter
14)	Claims 12 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-3, 5-7, and 13-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Examiner’s Note
15)	Let it stand on the record that Examiner notes there is no prior art rejection for claim 8. However, this does not stand as an admission of Allowability. Examiner will reconsider the prior art after Applicant’s response resolving the 35 U.S.C. 112(a) rejections of claim 8, as written within this current Office Action. (See In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)).
Conclusion
16)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783